Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, lines 3-4 recite “the geographic locations” which should be changed to --geographic locations-- in order to avoid any potential antecedent basis issues.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-13 rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-11 of U.S. Patent No. 10,992,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap with claims 1-11 of the ‘682 as shown below:
Instant Application 17/216,465
U.S. Patent No. 10,992,682
Claim 1: A method for providing access to media content from a media content provider, performed at an electronic device having one or more processors and memory storing one or more programs for execution by the one or more processors, the method comprising: receiving, from a client device, a request for access to a media item, wherein the request for access includes a self-describing user-identifier; in response to the request for access to the media item: initiating an analysis to determine whether the client device is authorized to access the media item, the analysis including an examination of a media consumption log associated with the client device, wherein the media consumption log stores data representing self-describing user-identifiers; wherein the analysis includes, based on the examination of the media consumption log, detecting multiple requests from different self-describing user identifiers corresponding to the client device to determine whether the client device has reached an access limit; and in accordance with a determination that the client device has reached the access limit, terminating access to the media item.
Claim 1: A method for providing access to media content from a media content provider, performed at an electronic device having one or more processors and memory storing one or more programs for execution by the one or more processors, the method comprising: receiving, from a client device, a request for access to a media item, wherein the request for access includes a self-describing user-identifier; in response to the request for access to the media item: initiating a heuristic analysis to determine whether the client device is authorized to access the media item, the heuristic analysis including an examination of a media consumption log associated with the client device, wherein the media consumption log stores data representing self-describing user-identifiers; asynchronously providing access to the media item while performing the heuristic analysis, wherein the heuristic analysis includes, based on the examination of the media consumption log, detecting multiple requests from different self-describing user identifiers corresponding to the client device to determine that the client device has reached a threshold value of requests to access media content, wherein the threshold value of requests represents an access limit; and in accordance with a determination, after the client device has been provided to access the media item, that the client device has reached the access limit, terminating access to the media item.
Claim 4: The method of claim 1, wherein the client device is associated with an anonymous user.
Claim 2: The method of claim 1, wherein the client device is associated with an anonymous user.
Claim 5: The method of claim 1, wherein the self-describing user identifier is stored on the client device and deleted from the client device before initiating the analysis.
Claim 3: The method of claim 1, wherein the self-describing user identifier is stored on the client device and deleted from the client device before initiating the heuristic analysis.
Claim 6: The method of claim 1, wherein asynchronously providing access to the media item to the client device is performed before receiving results of the analysis to determine whether the client device is authorized to access the media item.
Claim 4: The method of claim 1, wherein asynchronously providing access to the media item to the client device is performed before receiving results of the heuristic analysis to determine whether the client device is authorized to access the media item
Claim 7: The method of claim 1, wherein: the request is received from an instance of an application on the client device; and the request includes a local-application universally unique identifier (UUID) assigned to the instance of the application on the client device.
Claim 5: The method of claim 1, wherein: the request is received from an instance of an application on the client device; and the request includes a local-application universally unique identifier (UUID) assigned to the instance of the application on the client device.
Claim 8: The method of claim 7, wherein the local-application UUID included in the request is used in the analysis to determine whether the client device is authorized to access the media item.
Claim 6: The method of claim 5, wherein the local-application UUID included in the request is used in the heuristic analysis to determine whether the client device is authorized to access the media item.
Claim 9: The method of claim 8, wherein the analysis to determine whether the client device is authorized to access the media item comprises identifying, based on the media consumption log, whether a number of different user identifiers using the same local-application UUID satisfies a threshold.
Claim 7: The method of claim 6, wherein the heuristic analysis to determine whether the client device is authorized to access the media item comprises identifying, based on the media consumption log, whether a number of different user identifiers using the same local-application UUID satisfies a threshold.
Claim 10: The method of claim 1, wherein each respective self-describing user identifier is generated by a media content provider for a respective client device of a respective user that is not logged in to the media content provider, the multiple requests including a same local- application universally unique identifier (UUID), wherein a local-application UUID is assigned to each instance of an application from which at least one request of the multiple requests originates.
Claim 8: The method of claim 1, wherein each respective self-describing user identifier is generated by the media content provider for a respective client device of a respective user that is not logged in to the media content provider, the multiple requests including a same local-application universally unique identifier (UUID), wherein a local-application UUID is assigned to each instance of an application from which at least one request of the multiple requests originates
Claim 11: The method of claim 1, wherein a respective self-describing user identifier includes one or more fields selected from a group consisting of. a country identifier; a product identifier; a referrer identifier; a time stamp; an identifier of a license associated with the client device; an advertisement permission indicator; a version number associated with a client application; a fingerprint corresponding to the client device; and a local IP address.
Claim 9: The method of claim 1, wherein a respective self-describing user identifier includes one or more fields selected from a group consisting of: a country identifier; a product identifier; a referrer identifier; a time stamp; an identifier of a license associated with the client device; an advertisement permission indicator; a version number associated with a client application; a fingerprint corresponding to the client device; and a local IP address.
Claims 12 and 13: Electronic device claim 12 and non-transitory computer-readable storage medium claim 13 each correspond to method claim 1 above.
Claims 10 and 11: Electronic device claim 10 and non-transitory computer-readable storage medium claim 11 each correspond to method claim 1 above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein differentiating" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The “wherein” clause implies that this limitation has been stated previously, however “differentiating” has not been recited previously in claim 3 or anywhere in independent claim 1. Instead, “differentiating” can be found in claim 2, but because claim 3 doesn’t further limit claim 2 then this still does not serve as antecedent basis.
Claim 3 further recites “the same client” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under Double Patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of recording being “Lee” (US 2007/0261108), “Yin” (US 2013/0152221), “Kobata” (US 2002/0077985), “Kosslyn” (US 2014/0215350), and “Chevallier” (US 2008/0301437) which, when considered individually and in combination, does not teach or suggest the limitations of claims 2 or 3 when considered in combination with claim 1. Thus dependent claims 2 and 3 are each deemed allowable over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491